DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claim 1-22 in the reply filed on 03/01/2022 is acknowledged.  The traversal is on the ground(s) that a unity of invention does exist between Groups I-II because there is a technical relationship that involves the same special feature.  This is not found to be persuasive because the technical feature (as highlighted in the previous action) is not special as it does not make contribution over the prior art in view of  US 2020/0113235.
The requirement is still deemed proper and is therefore made FINAL.
Claim23-27 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement.
Claim Interpretation
It is has been held that the intended use of a claimed apparatus is not germane to the issue of patentability of the claimed structure (See MPEP § 2114 (II). If the prior art structure is capable of performing the claimed use then it meets the claim. A recitation with respect to manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claimed (See MPEP § 2114 (II). Additionally, materials or articles worked upon by the apparatus do not limit apparatus claims (See MPEP § 2115). Therefore all functional limitations, intended use limitations, and materials or articles worked upon by the apparatus will be given no patentable weight.
Claim Objections
Claim 15 is objected to under 37 CFR 1.75(c) as being incomplete because it depends from its self.  See MPEP § 608.01(n).   For the purpose of this Office Action said claim has been treated as if depending from claim 14.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 13-14, 18-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fernando et al. (US 2020/0113235).
Regarding claim 1, Fernando teaches a hookah device (Shisha devices are used to smoke tobacco [0002]), comprising: 5a hookah head, the hookah head (Fig. 11) having: 
a bowl portion 150 with a pod recess 210 formed therein to receive a consumable pod (Examiner note: consumable pod is a material worked by the apparatus therefore no patentable weight will be given. In the alternate, Fernando teaches an aerosol-generating substrate 230 equivalent to claimed consumable pod); 
an electronic heating mechanism 160 positioned proximate the pod recess for heating a consumable pod; 
an air pathway 171 formed therethrough, the air pathway formed to introduce air into a consumable pod and direct smoke 180 from the consumable pod into a hookah body (depicted in Fig. 11).  
5 Regarding claim 2, Fernando teaches comprising a hookah body 100 15connected to the hookah head, the hookah body having a vase 17 with a down stem 190 projecting into the vase 17, and a hose port 15 in fluid communication with the vase 17 for receiving smoke from the hookah head, through the down stem, and out of the hose port for inhalation by a user.  
Regarding claim 203, Fernando teaches wherein the electronic heating mechanism is positioned above the pod recess such that any consumable pod positioned within the pod recess is heated from above the pod recess (Figure 10-11 ref. 160).  
Regarding claim 4, Fernando teaches the electronic heating 10mechanism includes an electric heater (The heating element may comprise an electrically resistive heating element, and inductive heating element, or both a resistive and an inductive heating element [0010]). Fernando further teaches an empty chamber 221 may serve as a heat sink or may transfer excess heat from chambers 220 containing aerosol generating substrate [0095]. (Note: Examiner is interpreting the heat sink as the claimed heating plate since Applicant’s disclosure describes “heating plate 304 serves to distribute heat evenly across the consumable pod 30”).
Regarding claim 13, Fernando teaches the electronic heating mechanism is positioned above the pod recess such that any consumable pod positioned within the pod recess is heated from above the pod recess (Figure 10-11 ref. 160).  
Regarding claim 14, Fernando teaches the electronic heating 10mechanism includes an electric heater (The heating element may comprise an electrically resistive heating element, and inductive heating element, or both a resistive and an inductive heating element [0010]). Fernando further teaches an empty chamber 221 may serve as a heat sink or may transfer excess heat from chambers 220 containing aerosol generating substrate [0095]. (Note: Examiner is interpreting the heat sink as the claimed heating plate since Applicant’s disclosure describes “heating plate 304 serves to distribute heat evenly across the consumable pod 30”). 
30Regarding claim 18-22, the claimed limitations are directed to the consumable pod. As referenced in rejection of claim 1, the consumable pod is directed to a material worked upon therefore no patentable weight will be given. Alternatively, Fig. 1, 2, 7 of Fernando teaches Aerosol-generating substrate 230 is disposed within two or more of the chambers 220 [0091]. The lid 250 comprises apertures 255 that form outlets of the cartridge 150 [0092]. A seal 260 to prevent airflow around the chambers 220 and to direct airflow through the chambers 220 [0093].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. (US 2020/0113235).
 Regarding claim 5, Fernando teaches an electric heater and a heating plate as addressed in rejection of claim 4.  Fernando does not explicitly teach positioning of the heating plate with respect to the electric heater. However, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.  Furthermore Fernando teaches a heat sink or may transfer excess heat from chambers 220 containing aerosol generating substrate (if in fluid connection with an inlet and outlet of the housing) to prevent overheating and combustion of the aerosol - generating substrate during operation. Therefore, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Fernando to correspond with that of the claimed invention in order to insure the safety of the device while in use. 
5Regarding claim 6, Fernando teaches an air pathway depicted with arrows in Fig. 11) is formed through both the bowl top and bowl portion such that when a consumable pod is positioned within the bowl portion, the air pathway aligns with openings within the consumable pod (one or more inlet apertures, at least some of the inlets in the cartridge may align with the apertures in the top of the receptacle. The cartridge may comprise an alignment feature configured to mate with a complementary alignment feature of the receptacle to align the inlets of the cartridge with the apertures of the receptacle when the cartridge is inserted into the receptacle [0075]).  
10Regarding claim 7, Fernando teaches, wherein the air pathway (depicted with arrows in Fig. 11) in the bowl top includes both a top inlet and a top outlet, the top inlet formed to align with a pod inlet and the top outlet formed to align with a pod outlet, such that the top inlet directs ambient air into a consumable pod while the top outlet directs smoke from a consumable pod to a smoke passageway formed through the bowl portion (fig. 11).  
Regarding claim 8-12, the claimed limitations are directed to the consumable pod. As referenced in rejection of claim 1, the consumable pod is directed to a material worked upon therefore no patentable weight will be given. Alternatively, Fig. 1, 2, 7 of Fernando teaches Aerosol-generating substrate 230 is disposed within two or more of the chambers 220 [0091]. he lid 250 comprises apertures 255 that form outlets of the cartridge 150 [0092]. A seal 260 to prevent airflow around the chambers 220 and to direct airflow through the chambers 220 [0093].
Regarding claim 15, Fernando teaches an electric heater and a heating plate as addressed in rejection of claim 4.  Fernando does not explicitly teach positioning of the heating plate with respect to the electric heater. However it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400. Furthermore Fernando teaches a heat sink or may transfer excess heat from chambers 220 containing aerosol generating substrate ( if in fluid connection with an inlet and outlet of the housing ) to prevent overheating and combustion of the aerosol - generating substrate during operation. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Fernando to correspond with that of the claimed invention in order to insure the safety of the device while in use. 
Regarding claim 16, Fernando teaches an air pathway depicted with arrows in Fig. 11) is formed through both the bowl top and bowl portion such that when a consumable pod is positioned within the bowl portion, the air pathway aligns with openings within the consumable pod (one or more inlet apertures, at least some of the inlets in the cartridge may align with the apertures in the top of the receptacle. The cartridge may comprise an alignment feature configured to mate with a complementary alignment feature of the receptacle to align the inlets of the cartridge with the apertures of the receptacle when the cartridge is inserted into the receptacle [0075]).  
10Regarding claim 17, Fernando teaches, wherein the air pathway (depicted with arrows in Fig. 11) in the bowl top includes both a top inlet and a top outlet, the top inlet formed to align with a pod inlet and the top outlet formed to align with a pod outlet, such that the top inlet directs ambient air into a consumable pod while the top outlet directs smoke from a consumable pod to a smoke passageway formed through the bowl portion (fig. 11).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739. The examiner can normally be reached Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747                                              

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715